DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because various trademarked terms or symbols (Matlab, Oculus, Bluetooth, Unity) are utilized in Fig. 5 without the appropriate corresponding marks.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Page 19, line 5 “a block diagram 500 elements used…” should be “a block diagram 500 of elements used…” or similar.
Page 20, line 21 “Process 800 begins at 800 with…at 802” should be “Process 800 begins at 802 with…” or “Process 800 begins with…at 802”.
Page 20, lines 26-28 “At 806, process 800 identifies within the processed brain activity SSVEP at 806YES or continues to capture/process brain activity if no SSVEP is detected (806NO) at 804” should be “At 806, process 800 identifies within the processed brain activity SSVEP (806YES) or continues to capture/process brain activity at 804 if no SSVEP is detected (806NO)” or similar.
Several instances of 806NO, 806 YES, 806(YES), etc. should be amended for consistency, such that the same format is used for each instance of 806NO or 806YES (i.e. to utilize or not utilize a space between the number and word, to use or not use parentheses).
Page 21, line 20 “computer system 400” should be “computer system 700”.  
Appropriate correction is required.
The use of the terms Bluetooth, Oculus Rift, Matlab, Unity3D, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 6-7 objected to because of the following informalities:  
Claims 6-7 and 15-16 recite the abbreviation “SSVEP” in line 2 of the claim; it is suggested that the abbreviation be written out in long form as “steady-state visually evoked potential (SSVEP)” or similar because the term is not previously defined in the respective independent claims.
Claim 7 and 16 recite the limitation “to identify a presence of the unique SSVEP in the capture/captured brain activity from the at least one EEG sensor”; it is suggested that this limitation be amended to “to identify a presence of the unique SSVEP in the brain activity captured by the at least one EEG sensor” or similar. Claim 16 recites the limitation as “the capture brain activity…” which should be amended to “the brain activity captured by…”. 
Claim 11 recites the limitation “modifying, by the at least one processor an existing display…”; it is suggested that this limitation be amended to “modifying, by the at least one processor, an existing display…”.
Claim 20 recites the limitation “the method of claim 19”; it is suggested that the limitation be amended to “the computer-readable medium of claim 19” in accordance with the preamble of claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “…configured to generate visual elements for rendering in a display of content without perceptible effect on the display of content...” in lines 3-5 of the limitation. There is insufficient clarity in this limitation. The present claim language reads as though the content displayed isn’t perceivable to the displaying itself, such that there is no change to the content. The claim is presently interpreted as change to a content of a display that is not perceptible to the user, rather than a change which is entirely undetectable in any way. It is recommended that the limitation be amended to “…without change perceptible to a viewing user…”.
Claim 3 recites the limitation “…without perceptible change to a viewing user...” in line 2 of the limitation. There is insufficient clarity in this limitation. The present claim language appears to refer to change happening to the user. The claim is presently interpreted as change to a content of a display that is not perceptible to the user. It is recommended that the limitation be amended to “…without change perceptible to a viewing user…”.
Claim 4 recites the limitation “the stimulus signal” in line 2 of the claim. There is insufficient antecedent basis for this limitation. There is additionally a lack of clarity in the limitation “with amplitude reduction of the stimulus signal relative to a maximum/minimum stimulation pattern”. In particular, it is not clear how the stimulus signal relates to the visual elements being generated by the stimulus generator of the processor, nor is it clear what is meant by “amplitude reduction of the stimulus signal relative to a maximum/minimum stimulation pattern”.
Claim 5 recites the limitation “visual elements…are associated with respective unique signaling properties”. There is insufficient clarity in this limitation. As there is no prior reference to signaling, it is 
Claim 6 recites the limitation “visual elements…are associated with respective unique SSVEP based on associated unique signaling properties”. There is insufficient clarity in this limitation. As there is no prior reference to signaling, it is not clear whether the “unique signaling properties” are properties of some stimulus signal (as referred to in claim 4) or whether they are properties of an EEG signal of a user who is viewing the visual elements. At present, the limitation is interpreted as referring to the visual elements being associated with unique signaling properties of the elements themselves (i.e. properties of some stimulating signal related to the generation of the visual elements) which provoke unique SSVEP, such that the visual elements themselves may be associated with respective unique SSVEP based on their properties.
Claim 7 recites the limitation “the unique SSVEP” in line 2 of the claim. There is insufficient antecedent basis for this limitation. 
Claim 8 recites the limitation “the plurality of visual elements” in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation. 
Claim 12 recites the limitation “…without perceptible change to a viewing user...” in line 2 of the limitation. There is insufficient clarity in this limitation. The present claim language appears to refer to change happening to
Claim 13 recites the limitation “with amplitude reduction of an associated flickering stimulus signal relative to a maximum/minimum stimulation pattern”. There is insufficient clarity in this limitation. In particular, it is not clear how the stimulus signal relates to the visual elements being generated by the stimulus generator of the processor, nor is it clear what is meant by “amplitude reduction of the stimulus signal relative to a maximum/minimum stimulation pattern”.
Claim 14 recites the limitation “associating…respective visual elements with respective unique signaling properties”. There is insufficient clarity in this limitation. As there is no prior reference to signaling, it is not clear whether the “unique signaling properties” are properties of some stimulus signal (as referred to in claim 4) or whether they are properties of an EEG signal of a user who is viewing the visual elements. At present, the limitation is interpreted as referring to the visual elements being associated with unique signaling properties of the elements themselves (i.e. properties of some stimulating signal related to the generation of the visual elements).
Claim 15 recites the limitation “associating…respective visual elements with respective unique SSVEP based on associated unique signaling properties”. There is insufficient clarity in this limitation. As there is no prior reference to signaling, it is not clear whether the “unique signaling properties” are properties of some stimulus signal (as referred to in claim 14) or whether they are properties of an EEG signal of a user who is viewing the visual elements. At present, the limitation is interpreted as referring to the visual elements being associated with unique signaling properties of the elements themselves (i.e. properties of some stimulating signal related to the generation of the visual elements) which provoke unique SSVEP, such that the visual elements themselves may be associated with respective unique SSVEP based on their properties.
Claim 16 recites the limitation “the unique SSVEP” in line 2 of the claim. There is insufficient antecedent basis for this limitation. 
Claim 17 recites the limitation “the plurality of visual elements” in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation. 
Claim 20 recites the limitation “…without perceptible change to a viewing user...” in line 3 of the limitation. There is insufficient clarity in this limitation. The present claim language appears to refer to change happening to the user. The claim is presently interpreted as change to a content of a display that is not perceptible to the user. It is recommended that the limitation be amended to “…without change perceptible to a viewing user…”.
Claims 2-9 and 15-17 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 14, respectively, which have been rejected as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical 
	
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " detect a visually evoked potential in the captured brain activity associated with the at least one visual element". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " detect a visually evoked potential in the captured brain activity associated with the at least one visual element" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “at least one processor operatively connected to a memory; a stimulus generator, executed by the at least one processor, configured to generate visual elements for rendering in a display of content without perceptible effect on the display of content, the visual element having an associated flicker rate executed at a frequency exceeding a critical fusion rate; at least one electroencephalogram (EEG) sensor to capture brain activity of a user observing a display including at least one visual element” 
	In Step 2B, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. While claim 1 recites a step of “trigger at least one 
	In Summary, Claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 25 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the stimulus generator is configured to modify an existing display of content to incorporate the visual elements.” The claim element of claim 1 of a system for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1-2, claim 3 recites the limitation “wherein the stimulus generator is configured to modify the existing display without perceptible change to a viewing user relative to the unmodified display.” The claim element of claim 1 of a system for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein respective visual elements concurrently observable in a display are associated with respective unique signaling properties.” The claim element of claim 1 of a system for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 5, claim 6 recites the limitation “wherein the respective visual elements are associated with respective unique SSVEP based on associated unique signaling properties.” The claim element of claim 1 of a system for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 5, claim 7 recites the limitation “wherein the at least one processor is configured to identify a presence of the unique SSVEP in the captured brain activity from the at least one EEG sensor.” The claim element of claim 1 of a system for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may 
Besides the abstract idea of claims 1 and 5, claim 8 recites the limitation “wherein the stimulus generator is configured to generate the plurality of visual elements with the respective unique signaling properties, and wherein the respective unique signaling properties include at least one of unique frequency, unique stimulation pattern, unique stimulation timing, and unique stimulation encoding.” The claim element of claim 1 of a system for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the at least one processor is further configured to process time intervals of EEG data at partially overlapping time periods.” The claim element of claim 1 of a system for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "detecting, by the at least one processor, a visually evoked potential in the captured brain activity associated with the at least one visual element". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “generating, by at least one processor, visual elements for rendering in a display of content, wherein generating the visual elements includes generating at least one visual element having an associated flicker rate at a frequency exceeding a critical fusion rate; capturing, by the at least one processor, brain activity of a user observing a display including the at least one visual element from at least one electroencephalogram (EEG) sensor” and “triggering, by the at least one processor, at least one computer function mapped to the respective visual element”. The limitations of “at least one processor”, “a display”, and “at least one electroencephalogram (EEG) sensor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, a generic display, and a generic EEG sensor, which Zao (US 20140058483 A1) describes as both routine and conventional in its description of a “stimuli-generating methods…may be implemented by one or more of a general purpose microprocessor, digital signal processor…or other equivalent logic devices” ([0023], [0065]) as well as “the techniques may be realized at least in part by a computer-readable data storage medium comprising code with instructions that, when executed by one or more processors, performs 
	In Step 2B, Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. While claim 10 recites a step of “triggering, by the at least one processor, at least one computer function”, the function is not thoroughly defined, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, Claim 10 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 10, which was rejected under 35 U.S.C. 101 in paragraph 27 of this action, these 
Besides the abstract idea of claim 10, claim 11 recites the limitation “wherein the method further comprises an act of modifying, by the at least one processor an existing display of content to incorporate the visual elements.” The claim element of claim 10 of a method for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 10-11, claim 12 recites the limitation “wherein the act of modifying the existing display is executed without perceptible change to a viewing user relative to the unmodified display.” The claim element of claim 10 of a method for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 10, claim 13 recites the limitation “wherein the method further comprises generating, by the at least one processor, the visual elements with amplitude reduction in an associated flickering stimulus signal relative to a maximum/minimum stimulation pattern.” The claim element of claim 10 of a method for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 10, claim 14 recites the limitation “wherein the method further comprises associating, by that at least one processor, respective visual elements concurrently observable in a display with respective unique signaling properties.” The claim element of claim 10 of a 
Besides the abstract idea of claims 10 and 14, claim 15 recites the limitation “wherein the method further comprises associating, by that at least one processor, the respective visual elements are associated with respective unique SSVEP based on associated unique signaling properties.” The claim element of claim 10 of a method for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 10 and 14, claim 16 recites the limitation “wherein the method further comprises, identifying, by the at least one processor, a presence of the unique SSVEP in the capture brain activity from the at least one EEG sensor.” The claim element of claim 10 of a method for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 10 and 14, claim 17 recites the limitation “wherein the act of generating the plurality of visual elements with the respective unique signaling properties includes an act of generating respective visual elements with at least one of: a unique frequency, a unique stimulation pattern, a unique stimulation timing, and a unique stimulation encoding.” The claim element of claim 10 of a method for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a 
Besides the abstract idea of claim 10, claim 18 recites the limitation “wherein the at least one processor is further configured to process time intervals of EEG data at partially overlapping time periods.” The claim element of claim 10 of a method for controlling a brain computer interface is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "detecting a visually evoked potential in the captured brain activity associated with the at least one visual element". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 19 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 19, the limitations “detecting a visually evoked potential in the captured brain activity associated with the at least one visual element" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “generating visual elements for rendering in a display of content, wherein generating the visual elements includes generating at least one visual element having an associated 

	In Summary, Claim 19 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 19, which was rejected under 35 U.S.C. 101 in paragraph 29 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 19, or comprise significantly more than the limitations of claim 19.
Besides the abstract idea of claim 19, claim 20 recites the limitation “wherein the method further comprises an act of modifying, by the at least one processor an existing display of content to incorporate the visual elements without perceptible change to a viewing user relative to the unmodified display.” The claim element of claim 19 of a computer-readable medium is recited with a high level of generality (as written, the actions of the computer may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zao (US 20140058483 A1).
Regarding claim 1, Zao teaches: a system for controlling a brain computer interface (Paragraphs 008, 0024, 0069—the control system provides a brain-computer interaction technique that is safe, comfortable, and capable of instantly and accurately sensing EEG signals which may be combined with image transmission technology for applications such as visual tracking, visual manipulation, human-computer interaction interface, and so on), the system comprising: at least one processor operatively connected to a memory (Paragraphs 0066-0067—the techniques may be realized using storage medium such as RAM or ROM and executed by one or more processors); 
a stimulus generator (Paragraph 0011—a stimuli-generating device), executed by the at least one processor (Paragraphs 0066-0067—the techniques may be realized using storage medium such as RAM or ROM and executed by one or more processors), configured to generate visual elements for rendering in a display of content without perceptible effect on the display of content (Paragraph 0011—the stimuli-generating device generates stimuli which minimize viewers’ flickering sensation and preserves the hue and colorfulness of the displayed images; Paragraphs 0008, 0018, 0022, 0025, 0038—the present invention induces measurable responses of the viewer’s neural cortices using imperceptible flickering multi-color lights which can be embedded into still images or moving pictures; Stimuli-generating device 110, Fig. 1), the visual element having an associated flicker rate executed at a frequency exceeding a critical fusion rate (Paragraphs 0008, 0014, 0018, 0047-0049, 0069—the stimuli flicker near or above the critical fusion frequency); 

and wherein the at least one processor is configured to: detect a visually evoked potential in the captured brain activity associated with the at least one visual element (Abstract—inducing steady-state visual evoked potential from human viewers to determine their response to visual stimuli; Paragraphs 0018, 0022, 0025, 0038, 0069—inducing visual evoked potentials using imperceptibly flickering multi-color lights).
 Zao additionally teaches that the disclosed systems and methods may be utilized in further applications such as “visual tracking, visual manipulation, human-computer interaction interface, and so on” (Paragraph 0024, 0069). Zao further explains that the embodiments of the invention may be utilized to “confirm users’ operation states or generate corresponding operation commands based on the operators’ gaze sights”. This limitation maybe seen to teach the limitation of triggering at least one computer function mapped to the respective at least one visual element, as it indicates that the visual evoked potential detected by the EEG sensor may be utilized to generate an operation command, such that the command is mapped to a particular visual evoked potential, which itself relates to a particular visual element.
Regarding claim 2, Zao teaches the system of claim 1. Zao additionally teaches wherein the stimulus generator is configured to modify an existing display of content to incorporate the visual elements (Paragraph 0011—the stimuli-generating device generates stimuli which minimize viewers’ flickering sensation and preserves the hue and colorfulness of the displayed images; Paragraphs 0008, 
Regarding claim 3, Zao teaches the system of claim 2. Zao additionally teaches wherein the stimulus generator is configured to modify the existing display without perceptible change to a viewing user relative to the unmodified display ()Paragraph 0011—the stimuli-generating device generates stimuli which minimize viewers’ flickering sensation and preserves the hue and colorfulness of the displayed images; Paragraphs 0008, 0018, 0022, 0025, 0038—the present invention induces measurable responses of the viewer’s neural cortices using imperceptible flickering multi-color lights which can be embedded into still images or moving pictures…the combination of stimuli lights may be hidden in a video, an image, or illumination lights of a display; Paragraph 0042—the stimuli lights do not distort the original color images, and may be embedded into image displays; Paragraph 0069—the stimuli lights may be hidden in various types of display apparatuses and illumination systems to induce the viewer to generate visual evoked responses).
Regarding claim 5, Zao teaches the system of claim 1. Zao additionally teaches wherein respective visual elements concurrently observable in a display are associated with respective unique signaling properties (Paragraphs 0008, 0012, 0018—each given stimulating element may have a specific waveform, flickering frequency, amplitude, and phase).
Regarding claim 6, Zao teaches the system of claim 5. Zao additionally teaches wherein the respective visual elements are associated with respective unique SSVEP based on associated unique signaling properties (Paragraphs 0008, 0012, 0018—each given stimulating element may have a specific 
Regarding claim 7, Zao teaches the system of claim 5. Zao additionally teaches wherein the at least one processor is configured to identify a presence of the unique SSVEP in the captured brain activity from the at least one EEG sensor (Paragraphs 0008, 0012, 0018—each given stimulating element may have a specific waveform, flickering frequency, amplitude, and phase to serve the purpose of inducing specific neural responses and/or causing specific changes of brain states of the human viewers; Paragraph 0046—the symbol detector is configured to decode the EEG signal according to the frequency of the stimuli elements and the event indicator determines the brain state of the user by utilizing the decoded information and responding with respect to the brain state being classified; Paragraph 0048—amplitude of SSVEP signal is inversely proportional to a light frequency of a stimuli light; Paragraph 0056-0057—estimate the SSVEP responses of the user).
Regarding claim 8, Zao teaches the system of claim 5. Zao additionally teaches wherein the stimulus generator is configured to generate the plurality of visual elements with the respective unique signaling properties, and wherein the respective unique signaling properties include at least one of unique frequency, unique stimulation pattern, unique stimulation timing, and unique stimulation encoding (Paragraphs 0008, 0012, 0018—each given stimulating element may have a specific waveform, flickering frequency, amplitude, and phase; Paragraph 0021—the stimuli-generating device includes a light stimuli encoder which can modulate the flickering frequency, the amplitude, and the pulse widths).

generating, by the at least one processor (Paragraphs 0066-0067—the techniques may be realized using storage medium such as RAM or ROM and executed by one or more processors), visual elements for rendering in a display of content (Paragraph 0011—the stimuli-generating device generates stimuli which minimize viewers’ flickering sensation and preserves the hue and colorfulness of the displayed images; Paragraphs 0008, 0018, 0022, 0025, 0038—the present invention induces measurable responses of the viewer’s neural cortices using imperceptible flickering multi-color lights which can be embedded into still images or moving pictures; Stimuli-generating device 110, Fig. 1), wherein generating the visual elements includes generating at least one visual element having an associated flicker rate executed at a frequency exceeding a critical fusion rate (Paragraphs 0008, 0014, 0018, 0047-0049, 0069—the stimuli flicker near or above the critical fusion frequency); 
capturing, by the at least one processor, brain activity of a user observing a display including the at least one visual element from at least one electroencephalogram (EEG) sensor (Abstract—at least one electrode of an EEG sensing device is connected to each viewer to receive their EEG signals and determine their responses to the stimuli; Paragraph 0018-0020—the control system includes an EEG sensing device connected to the viewer to receive an EEG signal which indicates to the viewer’s response to the stimuli; EEG sensing device 150, Fig. 1); 
detecting, by the at least one processor, a visually evoked potential in the captured brain activity associated with the at least one visual element (Abstract—inducing steady-state visual evoked potential 
 Zao additionally teaches that the disclosed systems and methods may be utilized in further applications such as “visual tracking, visual manipulation, human-computer interaction interface, and so on” (Paragraph 0024, 0069). Zao further explains that the embodiments of the invention may be utilized to “confirm users’ operation states or generate corresponding operation commands based on the operators’ gaze sights”. This limitation maybe seen to teach the limitation of triggering at least one computer function mapped to the respective at least one visual element, as it indicates that the visual evoked potential detected by the EEG sensor may be utilized to generate an operation command, such that the command is mapped to a particular visual evoked potential, which itself relates to a particular visual element.
Regarding claim 11, Zao teaches the method of claim 10. Zao additionally teaches wherein the method further comprises an act of modifying, by the at least one processor an existing display of content to incorporate the visual elements (Paragraph 0011—the stimuli-generating device generates stimuli which minimize viewers’ flickering sensation and preserves the hue and colorfulness of the displayed images; Paragraphs 0008, 0018, 0022, 0025, 0038—the present invention induces measurable responses of the viewer’s neural cortices using imperceptible flickering multi-color lights which can be embedded into still images or moving pictures…the combination of stimuli lights may be hidden in a video, an image, or illumination lights of a display; Paragraph 0042—the stimuli lights do not distort the original color images, and may be embedded into image displays; Paragraph 0069—the stimuli lights may be hidden in various types of display apparatuses and illumination systems to induce the viewer to generate visual evoked responses).
Regarding claim 12, Zao teaches the method of claim 11. Zao additionally teaches wherein the act of modifying the existing display is executed without perceptible change to a viewing user relative to hidden in various types of display apparatuses and illumination systems to induce the viewer to generate visual evoked responses).
Regarding claim 14, Zao teaches the method of claim 10. Zao additionally teaches wherein the method further comprises associating, by that at least one processor, respective visual elements concurrently observable in a display with respective unique signaling properties (Paragraphs 0008, 0012, 0018—each given stimulating element may have a specific waveform, flickering frequency, amplitude, and phase).
Regarding claim 15, Zao teaches the method of claim 14. Zao additionally teaches wherein the method further comprises associating, by that at least one processor, the respective visual elements are associated with respective unique SSVEP based on associated unique signaling properties (Paragraphs 0008, 0012, 0018—each given stimulating element may have a specific waveform, flickering frequency, amplitude, and phase to serve the purpose of inducing specific neural responses and/or causing specific changes of brain states of the human viewers; Paragraph 0046—the event indicator determines the brain state of the user by utilizing the decoded information and responding with respect to the brain state being classified; Paragraph 0048—amplitude of SSVEP signal is inversely proportional to a light frequency of a stimuli light; Paragraph 0056-0057—estimate the SSVEP responses of the user).

Regarding claim 17, Zao teaches the method of claim 14. Zao additionally teaches wherein the act of generating the plurality of visual elements with the respective unique signaling properties includes an act of generating respective visual elements with at least one of: a unique frequency, a unique stimulation pattern, a unique stimulation timing, and a unique stimulation encoding (Paragraphs 0008, 0012, 0018—each given stimulating element may have a specific waveform, flickering frequency, amplitude, and phase; Paragraph 0021—the stimuli-generating device includes a light stimuli encoder which can modulate the flickering frequency, the amplitude, and the pulse widths).
Regarding claim 19, Zao teaches: A computer-readable medium having computer readable instructions when executed cause a computer to execute a method for controlling a brain computer interface, (Paragraphs 008, 0024, 0069—the control system provides a brain-computer interaction technique that is safe, comfortable, and capable of instantly and accurately sensing EEG signals which may be combined with image transmission technology for applications such as visual tracking, visual manipulation, human-computer interaction interface, and so on), the method comprising: 

capturing brain activity of a user observing a display including the at least one visual element from at least one electroencephalogram (EEG) sensor (Abstract—at least one electrode of an EEG sensing device is connected to each viewer to receive their EEG signals and determine their responses to the stimuli; Paragraph 0018-0020—the control system includes an EEG sensing device connected to the viewer to receive an EEG signal which indicates to the viewer’s response to the stimuli; EEG sensing device 150, Fig. 1); 
detecting a visually evoked potential in the captured brain activity associated with the at least one visual element (Abstract—inducing steady-state visual evoked potential from human viewers to determine their response to visual stimuli; Paragraphs 0018, 0022, 0025, 0038, 0069—inducing visual evoked potentials using imperceptibly flickering multi-color lights).
 Zao additionally teaches that the disclosed systems and methods may be utilized in further applications such as “visual tracking, visual manipulation, human-computer interaction interface, and so on” (Paragraph 0024, 0069). Zao further explains that the embodiments of the invention may be utilized to “confirm users’ operation states or generate corresponding operation commands based on the operators’ gaze sights”. This limitation maybe seen to teach the limitation of triggering at least one computer function mapped to the respective at least one visual element, as it indicates that the visual 
Regarding claim 20, Zao teaches the medium of claim 19. Zao additionally teaches wherein the method further comprises an act of modifying, by the at least one processor (Paragraphs 0066-0067—the techniques may be realized using storage medium such as RAM or ROM and executed by one or more processors), an existing display of content to incorporate the visual elements without perceptible change to a viewing user relative to the unmodified display (Paragraph 0011—the stimuli-generating device generates stimuli which minimize viewers’ flickering sensation and preserves the hue and colorfulness of the displayed images; Paragraphs 0008, 0018, 0022, 0025, 0038—the present invention induces measurable responses of the viewer’s neural cortices using imperceptible flickering multi-color lights which can be embedded into still images or moving pictures…the combination of stimuli lights may be hidden in a video, an image, or illumination lights of a display; Paragraph 0042—the stimuli lights do not distort the original color images, and may be embedded into image displays; Paragraph 0069—the stimuli lights may be hidden in various types of display apparatuses and illumination systems to induce the viewer to generate visual evoked responses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zao in view of Liley (WO 2012037610 A1).
Regarding claim 9, Zao teaches the system of claim 1. However, Zao does not specifically discuss process time intervals of EEG data at partially overlapping time periods. Liley teaches a method of displaying brain activity which utilizes an EEG signal and which is capable of analyzing the EEG waveform for stimulus evoked components (Column 1, lines 10-12). Liley further segments the EEG signal into overlapping segments prior to further processing (Column 3, lines 12-13; Column 4, lines 23-24). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Zao with the overlapping intervals of Liley in order to predictably improve the accuracy of the event detection from the EEG signal including ensuring that SSVEP is not missed by the processing due to being split into multiple intervals.
Regarding claim 18, Zao teaches the method of claim 10. However, Zao does not specifically discuss process time intervals of EEG data at partially overlapping time periods. Liley teaches a method of displaying brain activity which utilizes an EEG signal and which is capable of analyzing the EEG waveform for stimulus evoked components (Column 1, lines 10-12). Liley further segments the EEG signal into overlapping segments prior to further processing (Column 3, lines 12-13; Column 4, lines 23-24). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Zao with the overlapping intervals of Liley in order to predictably improve the accuracy of the event detection from the EEG signal including ensuring that SSVEP is not missed by the processing due to being split into multiple intervals.

Conclusion
Regarding claims 4 and 13, no prior art rejection has been applied at present. These claims will be revisited in light of any amendments or arguments made to overcome the current rejections under 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791         
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791